Filed 1/21/21 P. v. Castillo CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B304142
                                                         (Super. Ct. No. 2018043668)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 HERIBERTO ARCE
 CASTILLO,

      Defendant and Appellant.


             Heriberto Arce Castillo appeals from the judgment
after a jury convicted him of evading an officer with willful or
wanton disregard for safety (Veh. Code,1 § 2800.2, subd. (a); count
1), eluding a pursuing peace officer by driving the opposite
direction of lawful traffic (§ 2800.4; count 2), unlawful driving of a
vehicle (§ 10851, subd. (a); count 3), receiving stolen property
(Pen. Code, § 496d, subd. (a); count 4), and possessing a billy club


       Further unspecified statutory references are to the
         1

Vehicle Code.
(Pen. Code, § 22210; count 5). The trial court sentenced Castillo
to sixteen months in state prison.
             Castillo contends (1) his conviction for unlawfully
driving a vehicle precludes his conviction for receiving stolen
property; (2) the jury was not properly instructed on receiving
stolen property; (3) the abstract of judgment must be amended to
reflect that unlawful driving was not a theft offense; (4) the
abstract of judgment must be corrected to exclude certain fees;
and (5) punishment on counts 2, 3, and 4 should have been stayed
pursuant to Penal Code section 654. We remand to the trial court
with direction to modify the abstract of judgment to reflect that
count 3 was not a theft offense, to decide whether to impose court
facilities and criminal conviction fees, and to order the sentence
on either of counts 3 or 4 to be stayed. In all other respects, the
judgment is affirmed.
           FACTUAL AND PROCEDURAL HISTORY
             The owner of a Honda Odyssey called the police to
report that her car, which had been parked in front of her
Burbank home, was missing. Later the same day, California
Highway Patrol officers in Ventura County responded to a
dispatch call reporting the Honda driver “driving recklessly” on a
highway. The officers initiated a traffic stop. The Honda driver
accelerated to 100 miles per hour and weaved in and out of traffic
lanes. The officers stopped the pursuit for safety reasons. They
reported to dispatch the direction the Honda was headed.
             Another officer saw the Honda drive past him and
saw the driver’s face. He identified Castillo as the driver. The
officer pursued Castillo, who began driving “at a high rate of
speed.” Castillo drove the opposite direction of traffic on the




                                2
freeway at about 100 miles per hour. The officer stopped the
pursuit for safety reasons and lost sight of the Honda.
              A few minutes later, the officers received a call that
the Honda was involved in a collision about five miles from them.
When they arrived at the scene, the Honda was abandoned. A
witness saw the driver run across the roadway into a field. The
witness described the driver as a Hispanic male wearing all black
clothing.
              The officers set up a perimeter and located Castillo
about 200 feet from the Honda. He was lying face down and
wearing all black clothing.
                            DISCUSSION
       Unlawful Driving and Receiving Stolen Property
              Castillo contends his conviction for unlawfully
driving a vehicle (§ 10851, subd. (a)) precludes a conviction for
receiving the same vehicle as stolen property (Pen. Code, § 496d).
This contention lacks merit.
              Our Supreme Court in People v. Garza (2005) 35
Cal.4th 866, 871 (Garza), considered whether a conviction under
section 10851, subdivision (a) bars a conviction for Pen. Code,
§ 496, subdivision (a) (receiving stolen property). There, a
limousine rental company reported a stolen vehicle. (Garza,
supra, at p. 872.) The police found the vehicle six days later in a
parking lot with the defendant sitting in the driver’s seat. (Ibid.)
The jury found the defendant guilty of both violating section
10851, subdivision (a) and Penal Code section 496, subdivision
(a). (Id. at p. 874.) The Court of Appeal reversed. It interpreted
the violation of section 10851 as an “‘auto theft’” and concluded
the defendant could not also be convicted of receiving the same
vehicle as stolen property. (Ibid.)




                                 3
               The Supreme Court reversed. It explained that a
person can violate section 10851, subdivision (a) by unlawful
driving or taking of a vehicle. “Unlawfully taking a vehicle with
the intent to permanently deprive the owner of possession is a
form of theft, and the taking may be accomplished by driving the
vehicle away.” (Garza, supra, 35 Cal.4th at p. 871.) A person
convicted of unlawfully taking a vehicle with the intent to
permanently deprive the owner cannot be convicted of receiving
the same vehicle as stolen property. (Ibid.) “On the other hand,
unlawful driving of a vehicle is not a form of theft when the
driving occurs or continues after the theft is complete
(‘. . . posttheft driving’). Therefore, a conviction under section
10851(a) for posttheft driving is not a theft conviction and does
not preclude a conviction . . . for receiving the same vehicle as
stolen property.” (Ibid., emphasis in original.) Because the
evidence supported a finding that the defendant violated section
10851 by posttheft driving, the court held that defendant could be
convicted of both unlawful driving and receiving stolen property.
(Ibid.)
               Moreover, our Supreme Court in People v. Page
(2017) 3 Cal.5th 1175, 1183 (Page), observed that “[r]egardless of
whether the defendant drove or took the vehicle, he did not
commit auto theft if he lacked the intent to steal.” A defendant
may therefore be convicted of both “joyriding” (i.e., driving with
the intent to temporarily deprive the owner of possession) and
receiving the same vehicle as stolen property. (Ibid; see Garza,
supra, 35 Cal.4th at p. 876 [defining joyriding].)
               Here, there is no dispute Castillo was convicted of
section 10851, subdivision (a) under a theory of joyriding. The
prosecutor explained that the jury did not need to find Castillo




                                4
took the vehicle to find him guilty of violating section 10851. The
jury was also instructed with CALCRIM No. 1820 pursuant to a
joyriding theory, which requires proof that Castillo: (1) “drove
someone else’s vehicle without the owner’s consent”; and (2)
“intended to deprive the owner of possession or ownership of the
vehicle for any period of time.” Castillo was therefore convicted
of unlawful driving, not unlawful taking. Nothing precluded
Castillo from being convicted of both joyriding and receiving
stolen property. (Garza, supra, 35 Cal.4th at p. 871; Page, supra,
3 Cal.5th at p. 1183.)
             Castillo argues he cannot be convicted of both
joyriding and receiving stolen property because he cannot intend
to temporarily deprive the owner of possession and
simultaneously intend to permanently deprive the owner of
possession. Castillo is wrong. (Page, supra, 3 Cal.5th at p. 1183.)
He also misstates the intent requirement for receiving stolen
property. To prove a defendant guilty of receiving stolen
property, the prosecution need only show defendant’s knowledge
that the property was stolen. (People v. Reyes (1997) 52
Cal.App.4th 975, 985.) Proof that the defendant intended to
permanently deprive the owner of possession is not required.
(See Pen. Code, § 496d; CALCRIM No. 1750.) Thus, dual
convictions can be upheld where a person unlawfully drives a
vehicle that they know was stolen by another person.
        Jury Instruction on Receiving Stolen Property
             Castillo contends the trial court improperly
instructed the jury on receiving stolen property. He argues it
should have instructed on the definition of theft by larceny. The
contention is forfeited.




                                 5
              The trial court has a duty to instruct on the general
principles of law relevant to the issues raised in the case. This
includes instruction on all elements of a charged offense. (People
v. Sedeno (1974) 10 Cal.3d 703, 715, overruled on another ground
by People v. Breverman (1998) 19 Cal.4th 142, 163.) We review
the legal adequacy of an instruction de novo. (People v. Cole
(2004) 33 Cal.4th 1158, 1210.)
              Where jury instructions are adequate, the trial court
is not obligated to give a clarifying instruction without a request
to do so. (People v. Mayfield (1997) 14 Cal.4th 668, 778.) Failure
to request additional clarifying instructions in the court below
forfeits a contention on appeal that an instruction was
incomplete. (People v. Russell (2010) 50 Cal.4th 1228, 1273.)
              Here, the trial court properly instructed the jury with
CALCRIM No. 1750, which states the prosecution must prove:
(1) Castillo “received . . . property that had been stolen”; (2) when
he “received . . . the property, he knew that the property had been
stolen”; and (3) he “actually knew of the presence of the
property.” The court further instructed that “[p]roperty is stolen
if it was obtained by any type of theft, or by burglary or robbery.”
These instructions track the language of Penal Code section
496d, subdivision (a), and adequately provide the law relevant to
the facts of this case.
              The trial court had no obligation to provide
instruction on the definition of theft by larceny because it was not
relevant. It was undisputed at trial that the Honda was stolen.
Castillo’s failure to ask for a clarifying instruction regarding the
definition of theft by larceny thus forfeited the claim on appeal.




                                 6
                        Abstract of Judgment
              Castillo contends the abstract of judgment must be
amended to specify that count 3, unlawful driving of a vehicle,
was a non-theft offense. The Attorney General concedes. We
agree. An appellate court has the power to order a correction of
an abstract of judgment that does not accurately reflect the oral
judgment. (People v. Mitchell (2001) 26 Cal.4th 181, 185.) On
remand, we direct the clerk of the court to amend the abstract of
judgment accordingly.
                                 Fees
              Castillo argues the abstract of judgment and
sentencing minute order must be amended to strike the $150
court facilities assessment (Gov. Code, § 70373) and the $200
criminal conviction assessment fees (Pen. Code, § 1465.8),
because the court did not orally impose them at sentencing. He
also argues the court was required to determine his ability to pay
these fees. (People v. Dueñas (2019) 30 Cal.App.5th 1157, 1164.)
The Attorney General contends no amendment is necessary
because these fees were mandatory.
              Because the trial court did not orally impose the
court facilities and criminal conviction fees, Castillo did not have
an opportunity to object to them. We direct the trial court on
remand to specify whether it imposes these fees and, if so, allow
Castillo an opportunity to request a hearing on his ability to pay
them. (People v. Castellano (2019) 33 Cal.App.5th 485, 489-491.)
                       Penal Code section 654
              Castillo contends the trial court erred by imposing
concurrent sentences for counts 2, 3, and 4. He contends the
court should have stayed each of these sentences pursuant to
Penal Code section 654 because they were part of an indivisible




                                 7
course of conduct. The Attorney General concedes the sentence
for count 2 should have been stayed, but argues Castillo harbored
a separate intent when he committed counts 3 and 4. Thus, only
one of those sentences (either count 3 or 4) needs to be stayed.
We agree with the Attorney General.
             Penal Code section 654 prohibits multiple
punishment for a single act. “‘“‘Whether a course of criminal
conduct is divisible[,] and therefore gives rise to more than one
act within the meaning of section 654[,] depends on the intent
and objective of the actor.’”’” (People v. Jackson (2016) 1 Cal.5th
269, 354 (Jackson).) If all of the offenses were “merely incidental
to” a single objective, or were all “the means of accomplishing or
facilitating” that objective, the defendant “may be found to have
harbored a single intent and . . . may be punished only once.”
(People v. Harrison (1989) 48 Cal.3d 321, 335.) But if the
defendant “harbored ‘multiple criminal objectives[ ]’ [that] were
independent of and not merely incidental to each other, [they]
may be punished for each statutory violation committed in
pursuit of each objective, ‘even though the violations shared
common acts or were parts of an otherwise indivisible course of
conduct.’ [Citation.]” (Ibid.)
             Intent and objective are factual issues which we will
uphold if supported by substantial evidence. (Jackson, supra, 1
Cal.5th at p. 354.) “We review the trial court’s determination in
the light most favorable to the respondent and presume the
existence of every fact the trial court could reasonably deduce
from the evidence.” (People v. Jones (2002) 103 Cal.App.4th 1139,
1143.)
             Here, the parties agree the evidence does not support
a finding that Castillo harbored a separate intent or objective




                                8
when he committed counts 1 and 2 (evading and eluding
pursuing officers). His intent in both counts 1 and 2 (the
“evading” counts) was to avoid arrest. The sentence for count 2
should have been stayed.
             The parties also agree the evidence does not support
a finding that Castillo harbored a separate intent or objective
when he committed counts 3 and 4 (unlawful driving and
receiving stolen property). The evidence shows that counts 3 and
4 were pursuant to one single act—driving the stolen Honda.
When Castillo did so, he harbored one intent of depriving the
owner of the Honda for a period of time without the owner’s
consent. Thus, the sentence for either count 3 or 4 should have
been stayed. (See People v. Austell (1990) 223 Cal.App.3d 1249,
1252, fn. 3 [the sentence for unlawful driving was stayed
pursuant to section 654, where the appellant was convicted of
both unlawful driving and receipt of stolen property, because
there was one single act constituting a criminal offense under two
statutes].)
             However, the evidence supports that when Castillo
committed counts 1 and 2, he harbored a separate intent and
objective from when he committed counts 3 and 4. Castillo was
driving the stolen Honda before the police began to follow him.
The evidence supports a finding that Castillo formed an intent to
drive the vehicle without the owner’s consent (counts 3 and 4),
and then formed a separate intent to avoid arrest when he
evaded the police officers (counts 1 and 2). Therefore, the
sentence for either count 3 or 4, but not both counts, should be
stayed.




                                9
                          DISPOSITION
             The matter is remanded with direction to the trial
court to specify whether it imposed the court facilities and
criminal conviction assessments fees (Gov. Code, § 70373; Pen.
Code, § 1465.8) and, if so, allow Castillo the opportunity to
request an ability to pay hearing. The court is also directed to
stay the sentence for either count 3 or 4, pursuant to Penal Code
section 654. The clerk of the superior court shall amend the
abstract of judgment and the sentencing minute order to reflect
the court’s order with respect to the fees and the stay of sentence,
and to reflect that the conviction for count 3, unlawful driving,
was a non-theft offense. The clerk shall forward a certified copy
to the Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.
             NOT TO BE PUBLISHED.




                                     TANGEMAN, J.


We concur:


             YEGAN, Acting P. J.



             PERREN, J.




                                10
                   Michele M. Castillo, Judge

               Superior Court County of Ventura

                ______________________________

            Adrian Dresel-Velasquez, under appointment by the
Court of Appeal, for Defendant and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Noah P. Hill and Kathy S.
Pomerantz, Deputy Attorneys General, for Plaintiff and
Respondent.